Citation Nr: 0706094	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Indianapolis, Indiana Department of Veterans 
Affairs (VA) Regional Office (RO).  A Travel Board hearing 
was held before the undersigned in March 2006.  A transcript 
of that hearing is of record.  At the hearing the veteran was 
granted a sixty day abeyance period for submission of 
additional evidence.  No additional evidence was received 
during that period. 


FINDINGS OF FACT

A chronic cervical spine disability was not manifested in 
service; arthritis of the cervical spine was not manifested 
during the veteran's first postservice year; and the 
veteran's current cervical spine disability is not shown to 
be related to his active service.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Via a June 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the veteran prior to the initial adjudication.  

While the veteran did not receive any notice regarding the 
rating of cervical spine disability or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, and pertinent treatment records have been 
secured.  The RO arranged for a VA examination in May 2005.  
He has not identified any pertinent evidence that remains 
outstanding.  VA has met its assistance obligations.  The 
Board will proceed with appellate review. 


II.	Factual Background

The veteran's service medical records reveal that in May 
1973, he was involved in a motor vehicle accident and 
sustained injuries to his head, thoracic spine and left ribs.  
There was no mention of a cervical spine injury.  On 
separation examination, there were no complaints pertaining 
to the cervical spine; clinical evaluation of the spine was 
normal.

VA treatment records from February 2001 to February 2006 show 
treatment for cervical radiculopathy.  A September 2005 MRI 
of the cervical spine showed degenerative disc disease.

On May 2005 VA examination, the veteran reported neck pain 
and radicular type pain with numbness down his arms since 
1994.  He stated that he was on medication and receiving 
frequent epidural injections for chronic pain.  He believed 
his pain stemmed from his car accident in-service in 1973.  
He reported that he has trouble remembering the specific 
details surrounding the accident, but did not have chronic or 
radicular neck pain following the accident.  On physical 
examination the impression was cervical spine disability with 
what appears to be radiculopathy.  The examiner opined that 
the cervical spine disability was less likely than not due to 
the motor vehicle accident in 1973.  The examiner explained 
that while a person could sustain chronic and severe 
[cervical] disability from the trauma of a motor vehicle 
accident, most patients who developed chronic disability had 
some level of disability a short time thereafter; sometimes 
it would be several days or even weeks before pain developed, 
but in his experience no one had a 20 year lapse between a 
car accident and the development of resulting significant 
disability.   

At the March 2006 hearing, the veteran testified that he had 
pain in his neck at the time of the accident in 1973, but the 
pain medication he was taking for his low back helped to 
alleviate the neck pain.  He indicated he would submit 
additional medical evidence relating his cervical disability 
to the 1973 motor vehicle accident.



III.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, arthritis) 
may be service connected based on a presumption that they 
were incurred in service if they become manifest to a 
compensable degree within a specified period of time 
following service discharge (one year for arthritis).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran now has a chronic 
cervical spine disability.  Cervical disc disease has been 
diagnosed.  What he must still show to establish service 
connection for cervical spine disability is that the current 
disability is related to service.  A cervical spine 
disability was not manifested in service, and cervical 
arthritis was not manifested in the first postservice year.  
Consequently, service connection for the current cervical 
spine disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (for 
arthritis of the cervical spine as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for his 
cervical spine disability if competent (medical) evidence 
relates the disability his service, and specifically (in 
light of his allegations) to the motor vehicle accident in 
service.  See 38 C.F.R. § 3.303.  However, there is no such 
competent evidence in this case.  Notably, although the 
veteran now states he had cervical pain in service, no such 
complaints were reported in his service medical records.  The 
20 plus year period of time between service and the initial 
postservice clinical notation of the disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  Finally, the only competent (medical) 
evidence that directly addresses this matter, the opinion of 
the May 2005 VA examiner is to the effect that the veteran's 
current cervical disability is unrelated to the accident in 
service.  The examiner indicated that while motor vehicle 
accident trauma could result in cervical pathology, 
generally, it became manifest soon after the accident, and he 
had never seen a case where the interval between an accident 
and clinical manifestation of resulting pathology was more 
than 20 years.  The veteran has not presented any evidence to 
the contrary.  

As the veteran is a layperson, his own opinion that his 
cervical spine disability is related to a motor vehicle 
accident in service is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


